The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim, who observed appellant on two occasions prior to, and on two occasions immediately after, the theft, reliably identified appellant as the person who walked away with his bicycle. Concur — Saxe, J.P., Friedman, Renwick, DeGrasse and Freedman, JJ.